      Case 3:18-cv-01955-VC Document 138-1 Filed 11/05/20 Page 1 of 3



 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa Avenue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division

10

11   NICHOLLE VANNUCCI, ELLEN                                     CASE NO. 3:18-CV-01955-VC
     BROWN and DEBORAH DRAKE,
12   individuals; and HOMELESS ACTION!,                           DECLARATION OF ROBERT L.
     an unincorporated                                            JACKSON IN OPPOSITION TO
13   association,                                                 MOTION TO ENFORCE AND
                                                                  CLARIFY PRELIMINARY STIPULATED
14                             Plaintiffs,                        INJUNCTION

15                    v.

16   COUNTY OF SONOMA, SONOMA
     COUNTY COMMUNITY
17   DEVELOPMENT COMMISSION, CITY
     OF SANTA ROSA, and DOES I to XX,                             Date:    December 3, 2020
18                                                                Time:    10:00 a.m.
                               Defendants.                        Ctrm:     4, 17th Floor
19                                                      /         Judge:   The Hon. Vince Chhabria

20

21           I, Robert L. Jackson, declare as follows:

22           1.       I have personal knowledge of the facts set forth in this declaration and if called as

23   a witness could and would competently testify thereto.

24           2.       I am an Assistant City Attorney for the City of Santa Rosa and represent the City

25   in this matter. I am a member of and regularly attend weekly meetings of the Homeless Action

26   Team (“HAT”) and the Homeless Encampment Assistance Pilot (“HEAP”) team.

27           3.       As the Court is well aware, I was involved in the discussions which led to the

28   Stipulated Preliminary Injunction. The Preliminary Injunction was not the product of a contested
                                                             1

     Declaration of Robert L. Jackson in Opposition to Motion to Enforce                     3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 138-1 Filed 11/05/20 Page 2 of 3



 1   hearing, but of prolonged settlement negotiations. Those settlement discussions were first

 2   undertaken with the intent of resolving the lawsuit in its entirety and later, at the suggestion of

 3   the Court, converted into a stipulated “trial run” injunction when it appeared a global resolution

 4   was not yet possible.

 5             4.     As the discussions which led to the language of the Injunction took place in the

 6   context of confidential settlement negotiations, I hesitate to discuss details in this filing.

 7   However, as interpretation of the language of the Injunction is what is requested, the intent of the

 8   parties is critical. Suffice it to say that the plaintiffs did not initially request that an “order or

 9   directive to relocate” be included in the definition of an enforcement action and, when it was

10   discussed between the defendants, the County made clear it would not agree to such language as

11   it went beyond what the law required. The City joined in the County’s position and the

12   stipulated Injunction did not include an order to relocate within the definition of an enforcement

13   action.

14             5.     The City undertakes all enforcement actions and the closure of encampments with

15   careful consideration and consultation with the City Attorney’s Office. I and the City Attorney

16   Sue Gallagher advise both HAT and HEAP on legal questions and particularly compliance with

17   the Injunction as encampment closures are contemplated, planned and executed. I am available

18   for consultation twenty four hours per day with SRPD officers and my personal cell phone

19   number has been distributed to members of the Police Downtown Enforcement Team should

20   advice be helpful or necessary.

21             6.     Since the Injunction went into effect, and whenever possible, officers are

22   encouraged to refrain from citations or arrests for violations covered by the Injunction until first

23   consulting me.

24             7.     After the Injunction went into effect, I drafted three written notices to be used

25   prior to closures of encampments for violation of camping ordinances: the “Notice of Planned

26   Removal of Property” (See Doc.134-5 attached as Exhibit 2 to Declaration of Nicole Catoe),

27   “Notice to Vacate Illegal Encampment on Public Property (Doc.134-23 attached as Exhibit 15 to

28   Declaration of Valerie Neils) and “Notice of Legal Rights” ( Doc 134-23 attached as Exhibit 15
                                                             2

     Declaration of Robert L. Jackson in Opposition to Motion to Enforce                      3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 138-1 Filed 11/05/20 Page 3 of 3



 1   to Declaration of Valerie Neils).The “Notice of Legal Rights” was recently modified after

 2   negotiations with plaintiffs’ counsel.

 3           I declare under penalty of perjury under the laws of the State of California that the

 4   foregoing is true and correct.

 5           Executed on November 5, 2020, Santa Rosa, California.

 6

 7                                                                /s/ Robert L. Jackson
                                                                  _________________________________
 8                                                                ROBERT L. JACKSON

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             3

     Declaration of Robert L. Jackson in Opposition to Motion to Enforce                    3:18-CV-01955-VC
